NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                         NOV 23 2020
                                                                          MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS



ROBERT IBARRA,                                      No. 17-56623
         Petitioner-Appellant,                      D.C. No. CV-08772-DMG
    v.

W.L. MONTGOMERY, Acting Warden,                     MEMORANDUM*

         Respondent-Appellee.

                      Appeal from the United States District Court
                         for the Central District of California
                        Dolly M. Gee, District Judge, Presiding
                                 Submitted April 15, 2020**
                                   Pasadena, California

Before: COLLINS and LEE, Circuit Judges, and PRESNELL, *** District Judge.

         Robert Ibarra appeals from the district court’s denial of his petition for a writ

of habeas corpus. We have jurisdiction under 28 U.S.C. § 2253(a), and we affirm.

         1. Ibarra was tried and convicted in a California state court for the October

3, 2004 stabbing murder of Elias Silva at an apartment in Goleta, California. After


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
   The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
***
   The Honorable Gregory A. Presnell, Senior United States District Court Judge
for the Middle District of Florida, sitting by designation.
pleading guilty to a lesser charge and agreeing to cooperate with the State, Robert

Galindo testified at Ibarra’s trial that Joshua Miracle, Ibarra, and Galindo were

together in the apartment when Silva arrived after Galindo lured him there under

instructions from Miracle. Galindo also stated that, prior to Silva’s arrival, Miracle

and Ibarra had brought a duffle bag to the apartment and that Miracle armed

himself with a butcher knife. The duffle bag was later found to contain, among

other things, a tarp, a pair of gloves, and an October 2, 2004 receipt from Home

Depot for these items, and a subsequent examination of surveillance video from the

Home Deport showed that Ibarra had been the one to purchase them. Galindo

testified that Miracle attacked Silva as soon as Silva arrived but that Galindo

immediately fled the apartment and did not actually see Silva being stabbed.

When police later found his body at the apartment, Silva had 48 stab wounds.

Forensic evidence revealed a mixture of Silva’s and Ibarra’s blood on Silva’s shoe.

Ibarra and Miracle were arrested the next day driving Silva’s car, and Ibarra had a

stab wound on his leg. Silva’s blood and Ibarra’s blood were also found on

Miracle’s shoes as well as on a pair of gloves in the car’s backseat.

      Prior to Ibarra’s trial, Miracle pleaded guilty to first degree murder with

special circumstances, and at a pre-penalty-phase hearing, Miracle stated that he

had pleaded guilty because “I’m guilty of the murder and Ibarra is not.” Miracle

explained that he had sought “to take responsibility in terms of Ibarra’s case and


                                          2
then make myself available to offer exonerating testimony on his behalf at his

trial.” Miracle was subsequently sentenced to death, and thereafter he made

multiple additional statements attesting to Ibarra’s innocence, both to Ibarra’s

investigator and, through Miracle’s own investigator, to Ibarra’s attorney. In these

more detailed statements, Miracle stated, inter alia, that Ibarra had not participated

in planning Silva’s murder, and he claimed that Ibarra’s stab wound resulted from

the fact that Miracle had “stabbed Ibarra intentionally when [he] thought Ibarra

was trying to interfere and help Silva.”

      When the time came, however, Miracle invoked his Fifth Amendment rights

and declined to testify at Ibarra’s trial.1 Ibarra thereupon sought to introduce

Miracle’s prior statements exculpating Ibarra as statements against penal interest

by an unavailable witness, see CAL. EVID. CODE § 1230, but the trial court

excluded them as insufficiently trustworthy. The trial court subsequently

reaffirmed that ruling, and Ibarra was convicted and sentence to life in prison. The

California Court of Appeal affirmed, and the California Supreme Court denied

review. People v. Ibarra, 2014 WL 934445 (Cal. Ct. App. 2014).

      Ibarra filed a habeas petition alleging that the state courts’ refusal to admit

Miracle’s statements exculpating Ibarra violated his federal constitutional right to


1
 Miracle’s appeal before the California Supreme Court was pending at that time.
His conviction was later affirmed. See People v. Miracle, 430 P.3d 847 (Cal.
2018).

                                           3
present a complete defense under Chambers v. Mississippi, 410 U.S. 284 (1973),

and its progeny. The district court accepted the magistrate judge’s report

recommending dismissal and denied a certificate of appealability. We

subsequently issued a certificate of appealability limited to the question of

“whether [Ibarra] was deprived of his right to present a complete defense when the

trial court excluded statements by Joshua Miracle.”

      2. We reject Ibarra’s contention that his federal complete-defense claim was

not “adjudicated on the merits in State court proceedings,” 28 U.S.C. § 2254(d),

and that § 2254(d)’s deferential standards for reviewing such state-court merits

decisions are therefore inapplicable.

      The parties agree that the “last reasoned” relevant state court decision is the

California Court of Appeal’s decision affirming Ibarra’s conviction. Although

Ibarra’s principal brief in that court squarely raised the federal complete-defense

issue, it was not explicitly mentioned in the state court’s decision. Nonetheless,

there is a “strong but rebuttable presumption” that “the federal claim was

adjudicated on the merits,” Johnson v. Williams, 568 U.S. 289, 301 (2013), and

that presumption is not rebutted here. The right to a complete defense under

Chambers may require the admission of a hearsay statement that “bears persuasive

assurances of trustworthiness and is critical to the defense,” but it does not include

the right to present unreliable hearsay statements. Chia v. Cambra, 360 F.3d 997,


                                          4
1003 (9th Cir. 2004) (emphasis added); see also Chambers, 410 U.S. at 300

(noting that statements at issue there were made “under circumstances that

provided considerable assurance of their reliability”); Rhoades v. Henry, 638 F.3d

1027, 1035–36 (9th Cir. 2011) (Chambers does not require admission of

“unreliable” and “untrustworthy” confession). Here, in upholding the exclusion of

Miracle’s statements under California Evidence Code § 1230, the California Court

of Appeal specifically held that those statements were “not reliable” and not

“trustworthy.” Ibarra, 2014 WL 934445, at *4. Because the court’s analysis of

that issue thus overlaps with, and is dispositive of, Ibarra’s Chambers complete-

defense issue, the Johnson presumption is plainly applicable here and has not been

rebutted. The deferential standard of review under § 2254(d) therefore applies.

      3. Under § 2254(d)’s deferential standard, we may overturn the California

Court of Appeal’s decision that Miracle’s confession was untrustworthy “only if it

is so erroneous that ‘there is no possibility fairminded jurists could disagree that

the state court’s decision conflicts with [the Supreme] Court’s precedents.’”

Nevada v. Jackson, 569 U.S. 505, 508–09 (2013) (citation omitted). Because

fairminded jurists could find the state court’s decision to be consistent with

Chambers and its Supreme Court progeny, the district court properly denied

Ibarra’s petition.




                                           5
      Fairminded jurists could conclude that, in contrast to Chambers, Miracle’s

statements were not “unquestionably against [his penal] interest” and that they

were not made “under circumstances that provided considerable assurance of their

reliability.” 410 U.S. at 300–01. As the California Court of Appeal explained,

Miracle’s initial in-court statement was made after his conviction, but before his

sentencing, and it presented “little risk to his own criminal liability.” Ibarra, 2014

WL 934445, at *4; cf. Lunbery v. Hornbeak, 605 F.3d 754, 761 (9th Cir. 2010)

(Chambers controlled where, inter alia, statement “was made shortly after the

murder” and exposed speaker “to the risk of criminal prosecution”). Although

Ibarra argues that Miracle’s assertion that he was solely responsible could be

viewed as an aggravating factor at his capital sentencing, the state courts

permissibly and reasonably drew the opposite conclusion that, in this case, Miracle

hoped that “his claim of sole responsibility could inspire leniency in the penalty

phase of his own trial.” Ibarra, 2014 WL 934445, at *4. The state court also

reasonably concluded that the additional, more detailed statements made after

Miracle had been sentenced to death were “even less trustworthy because of the

time he had to reflect and construct them and because he had so little to lose after

he was sentenced to death.” Id. Finally, the state court reasonably considered, and

rejected, Ibarra’s contention that, because Miracle’s detailed statements were

consistent with the physical evidence, they should be deemed to be reliable. The


                                          6
state court held that, because “Miracle had access to all of the physical evidence

concerning Silva’s murder” and had the “time and opportunity to create a coherent

account” that would fit that evidence, this factor did not weigh in favor of finding

his statements to be reliable. Id. Whether we would have drawn the same

conclusion here is irrelevant. Because fairminded jurists could agree with the

California court’s conclusions, we cannot set it aside under § 2254(d).

      AFFIRMED.2




2
  Respondent’s unopposed motion for judicial notice of the corrected reporter’s
transcripts from the files of the state appellate court is GRANTED.

                                          7